On Appellee’s Motion for Rehearing.
PRICE, Chief Justice.
This is an appeal from a judgment of one of the District Courts of Dallas County, 95th Judicial District. We heretofore affirmed the judgment of the trial court. The original opinion was written for the court by Justice McGILL, the writer concurring with Justice McGILL in the disposition of the case. Justice SUTTON dissented.
Careful and painstaking consideration was given to appellant’s motion for a rehearing, and the.same was granted. We have given the same careful and considerate thought to this, the appellee’s motion for rehearing, and after examination of, the grounds urged in said motion áre of the opinion that same-should be granted in part and denied in part. In this connection we repeat and reiterate the reasons and authorities given in our opinion granting appellant’s motion for rehearing. There is, however, a modification in that we have concluded that appellant Davis is not entitled to collect the statutory penalty of 12% or his attorney’s fees. General Life Ins. Co. v. Potter, Tex.Civ.App., 124 S.W.2d 409; American Casualty & Life Co. v. Hale, Tex.Civ.App., 198 S.W.2d 759. With that modification our opinion as rendered on appellant’s motion for rehearing, with its reasons and'authorities, is' adopted and included as our opinion on this the appellee’s motion for rehearing, subject of course to the aforesaid modification.
It is therefore ordered that the appellee’s motion for rehearing should be granted in part and denied in-part,-and that the judgment of the trial court be reversed and here rendered in' favor o'f the plaintiff, George W. Davis, for the face of the policy.
McGILL, J., dissents.